    Case: 1:18-cv-06675 Document #: 63 Filed: 12/20/19 Page 1 of 2 PageID #:355




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 DEMETRIA POWELL, as guardian ad litem
 and on behalf of her son D.P., et al.,

       Plaintiff,
                                                   No. 18-cv-6675
       v.
                                                   Hon. Joan B. Gottschall
 THE STATE OF ILLINOIS, et al.,

       Defendants.

                       UNOPPOSED MOTION FOR EXTENSION OF TIME

       Defendants State of Illinois, Department of State Police, J.B. Pritzker in his official

capacity as Illinois Governor, and Brendan Kelly in his official capacity as Director of the Illinois

State Police, by and through their attorney, Illinois Attorney General Kwame Raoul, respectfully

request extensions of time to (1) January 17, 2020 to answer plaintiffs complaint and (2) February

14, 2020 to respond to plaintiffs’ motion for class certification. Plaintiffs do not oppose this

motion. In support of this motion, defendants state as follows:

       1.      Defendants’ answer to plaintiffs’ complaint is currently due January 2, 2019. Due

to the upcoming holidays, defendants require and respectfully request an additional 15 days, to

and including January 17, 2020, to prepare and file their answer.

       2.      Defendants’ response to plaintiffs’ motion for class certification is currently due

January 2, 2019. (Dkt. No. 60) Defendants require additional time to respond. In addition, the

parties are scheduling a meeting for late January to discuss potential settlement of this matter. To

allow defendants to focus their time and resources on exploring potential settlement of this matter,

defendants respectfully request that the deadline for their response to plaintiffs’ motion for class

certification be extended to February 14, 2020.
     Case: 1:18-cv-06675 Document #: 63 Filed: 12/20/19 Page 2 of 2 PageID #:355




        3.      Plaintiffs’ counsel does not oppose these requested extensions of time.

        4.      No party will be prejudiced by this motion, and the motion is made in good faith

and not for purposes of delay.

        WHEREFORE, for the foregoing reasons, defendants respectfully request extensions of

time to January 17, 2020 to answer plaintiffs’ complaint and February 14, 2020 to respond to

plaintiffs’ motion for class certification.



 December 20, 2019                            Respectfully submitted,

                                              Defendants THE STATE OF ILLINOIS; THE
                                              DEPARTMENT OF STATE POLICE; J. B.
                                              PRITZKER, in his official capacity as Illinois
                                              Governor; and BRENDAN KELLY, in his official
                                              capacity as Director of the Illinois State Police

                                              By: KWAME RAOUL,
                                                  Illinois Attorney General

                                                  /s/ Michael Dierkes
 R. Douglas Rees                                  Assistant Attorney General
 Deputy Attorney General,                         Office of the Illinois Attorney General
 Civil Litigation                                 100 West Randolph Street, 12th Floor
 Office of the Attorney General                   Chicago, Illinois 60601
 100 W. Randolph Street, 12th Floor               Tel. 312-814-3672
 Chicago, Illinois 60601                          mdierkes@atg.state.il.us
 Tel. 312-814-3498
 drees@atg.state.il.us




                                                 2
